 Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 1 of 8 PAGEID #: 6

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   04/30/2021
                                                                                                   CT Log Number 539479259
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Ohio

FOR:        Wal-Mart Supercenter (Assumed Name) (Domestic State: DE)
            Wal-Mart Stores East, LP (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Lippolis Kristen, Pltf. vs. Walmart Supercenter #3342, et al., Dfts.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Summons, Return, Complaint
COURT/AGENCY:                                    Clermont County Court of Common Pleas, OH
                                                 Case # 2021CVC00408
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 05/19/2019 - Located at 1815 E. Ohio Pike,
                                                 Amelia, Ohio 45102
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Columbus, OH
DATE AND HOUR OF SERVICE:                        By Certified Mail on 04/30/2021 postmarked on 04/27/2021
JURISDICTION SERVED :                            Ohio
APPEARANCE OR ANSWER DUE:                        Within 28 days after service, exclusive of the day of service (Document(s) may
                                                 contain additional answer dates)
ATTORNEY(S) / SENDER(S):                         Marcus Coleman
                                                 2692 Madison Road
                                                 Suite N1 #330
                                                 Cincinnati, OH 45209
                                                 513-946-5252
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 05/01/2021, Expected Purge Date:
                                                 05/06/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 4400 Easton Commons Way
                                                 Suite 125
                                                 Columbus, OH 43219
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / MD
 Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 2 of 8 PAGEID #: 7

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/30/2021
                                                                                                    CT Log Number 539479259
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Ohio

FOR:        Wal-Mart Supercenter (Assumed Name) (Domestic State: DE)
            Wal-Mart Stores East, LP (True Name)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / MD
Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 3 of 8 PAGEID #: 8
                                                   C1NCINtIATI0 J
                                                                              FI    CLASS    IL
                       :                   "   ,
                                                                                    ar,
                                                        2        C°M 4             Apr   22ief 20211'
                                                             6
                                                                                ZIP 45103
                                                                              041L 12205326

                                                         0
              Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 4 of 8 PAGEID #: 9
BARBARA A. WIEDENBEIN
CLERMONT COUNTY
CLERK OF COURTS                             USPS CERTIFIED MAIL




                                   111 1 1 11I1 10 1I I1 1 1I I
270 E MAIN STREET
BATAVIA, OHIO 45103-3040
2021 CVC 00408
7112 4369 4680 2825 192 6




                                      9214 8901 1213 6000 0000 1690 05



Walmart Supercenter
#3342 do Walmart Inc
CT Corporation System
4400 Easton Commons Way Suite
125
Columbus, OH 43219
 Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 5 of 8 PAGEID #: 10


           COURT OF COMMON PLEAS, CLERMONT COUNTY, OHIO
                            SUMMONS
                              Rule 4.1970 Ohio Rules of Civil Procedure



                                                           CASE NO: 2021 CVC 00408

Kristen Lippolis
P0 Box 152
Amelia, OH 45102


        VS.

Walrnart Supercenter
#3342 c/o Walmart Inc
CT Corporation System
4400 Easton Commons Way
Suite 125
Columbus, OH 43219

         You are hereby notified that a complaint has been filed against you in the
Clermont County Court of Common Pleas, 270 Main Street, Batavia, Ohio 45103, by the
plaintiff(s) named herein. A copy of said complaint is attached to this summons.

        You are required to serve upon the plaintiffs attorney or upon the plaintiff(s) if
he/she has no attorney of record, a copy of your answer to the complaint within 28 days
after service of this summons upon you, exclusive of the day of service. Said answer
m ust be filed with this Court within three days after service on Plaintiffs attorney.

       The name and address of the plaintiffs attorney is as follows:

                       Coleman, Marcus
                       2692 Madison Road
                       Suite N1 #330
                       Cincinnati Ohio 45209
                       513.946.5252

        If you fail to appear and defend, judgment by default will be taken against you for
the relief demanded in the complaint.

                                                  BARBARA WI              BEIN, Clerk of Courts
                                                  April 27, 2

                                              By
Issued:
Summons and Copy of Complaint, Certified mail; cv case; return receipt requ
7112436946802825192
 Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 6 of 8 PAGEID #: 11



                                                   CASE NO: 2021 CVC 00408

                                       RETURN

Received this summons on the                       day of                     , 20

at                 o'clock and pursuant to its command, I made personal service

upon the defendant on the                 day of                            ,20

I was unable to serve a copy of the summons upon the defendant for the

following reasons:




                                            By:
                                                   Sheriff / Process Server



Sheriffs Fees

Service and return

Mileage

TOTAL

Issued:
Summons and Copy of Complaint, Certified mail; cv case; return receipt requested
7112436946802825192 LISPS 9214 8901 1213 6000 0000 1690 05
    Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 7 of 8 PAGEID #: 12


                                                                                   FILED
                                                                             2111 APR 26
                                                                                           PM 2:49
                                                                              BARBARA A
                            IN THE. COURT OF COMMON. PLEAS.                             WIEOENBEIN
                                                                             CLERK OF COMMON
                                CLERMONT COUNTY, OHIO
                                                                              CLERMONT COUNTY.PLEAS
                                                                                               OH



                       KRISTEN LIPPOLIS
                                                                 zern tAlt MIA MAE
                           P.O. Box 152                                            Mink
                     Amelia, Ohio 45102
                             Plaintiff,

                                         VS.


         Walmart Supercenter #3342
                 c/o Walmart, Inc.              )
             CT Corporation System              )
4400 Easton Commons Way, Suite 125              )
              Columbus, Ohio 43219              )
                                                )
                                         And    )      Case No.
                                                )      COMPLAINT
              SERVE: Walmart, Inc.             )
         c/o CT Corporation System             )
4400 Easton Commons Way, Suite 125             )
              Columbus, Ohio 43219             )
                                               )
                                         And

            Ohio Tort Recovery Unit
           SERVE: Joseph McCandligh
     150 East Gay Street, 21st Floor
               Columbus, Ohio 43215




               Defendants.


                                                                          JURISDICTION


       1. At all times material herein, Defendant Walmart Inc.(Walmart") was a corporation licensed to
and doing business with the State of Ohio specifically on May 19, 2019 in aermont County, Ohio.

       2. On or about May 19, 2019, Defendant Walmart was operating as a for profit business.

         3. On or about, May 19, 2019, Defendant Walmart was open and doing business and permitted
invitees onto its premises of 1815 E. Ohio Pike, Amelia, Ohio 45102.

       4. On or about, May 19, 2019, Plaintiff was an invitee and on the premises of the Defendant
Walmart at 1815 E. Ohio Pike, Amelia, Ohio 45102.
     Case: 1:21-cv-00340-TSB Doc #: 1-1 Filed: 05/19/21 Page: 8 of 8 PAGEID #: 13



        5. At all times relevant hereto, Defendant Walmart had a duty to inspect the premises and to
make the premises safe and free from unreasonably dangerous and/or defective conditions which it knew
or should have known posed an unreasonable risk of harm to invitees such as Plaintiff.

        6. On or about May 19, 2019, Plaintiff was a business invitee, walking through the site managed
by the Defendants. At the same time and place, the floor was slippery and wet. The slippery and wet area
caused Plaintiff to slip and fall, causing her sever injuries more fully described below.

       7. On or about May 19, 2019, Defendant Walmart negligently maintained the premises at
Walmart in an unreasonable and dangerous condition.

        8. On or about May 19, 2019, Defendant Walmart had a duty of care to inspect its premises for
conditions, which would present a hazard to patrons such as Plaintiff.

        9. On or about May 19, 2019, Defendant Walmart breached its duty of care by failing to inspect
for a dangerous condition, which was readily discoverable by Defendant.

        10. On or about May 19, 2019, Defendant Walmart failed to correct a known dangerous condition
on the premises of Walmart, which Defendant knew or should have known, existed.

        11. On or about May 19, 2019, Defendant Walmart, through its agents or employees failed to
warn or otherwise notify Plaintiff of a dangerous condition on the premises of Walmart, which Defendant
knew or should have known, existed.

       12. On or about May 19, 2019, Defendant Walmart through its agents or employees created an
unreasonable and dangerous condition on the premises at Walmart.

          13. As a direct and proximate result of Defendant Walmart's negligence, Plaintiff fell and suffered
injury.

          14. As a direct and proximate result of the carelessness and negligence of Defendant Walmart,
Plaintiff suffered temporary and permanent bodily injuries requiring surgical repair of lower extremities,
has endured pain and suffering and will condition to do so in the future, has incurred medical expenses in
an undetermined amount and will continue to do so in the future, and has lost the use and enjoyment of
good health.


        WHEREFORE, Plaintiffs demands forjudgment against Defendant Walmart in an undetermined
amount in excess of $25,000.00 (Twenty-Five Thousand Dollars), prejudgment interest to be determined
by the Court plus costs and all other relief to which she may be entitled. In addition, Plaintiff requests that
Defendant, Ohio Tort Recovery Unit, set forth it's subrogated claim orforever be barred.




                                                                                Marcus E. oleman, #83164
                                                                            2692 Madison Rd. Suite N1 #330
                                                                                     Cincinnati, Ohio 45209
                                                                                            (513) 607-2539
                                                                                  (513) 946-5252 facsimile
                                                                             marcuscolemanlaw@yahoo.com
